DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claim 35, i.e. that the throughway is bounded by the interior surface of the body and has a constant first diameter over at least 40% of a length of the throughway extending between the first end and the second end of the tubular body, the throughway having a second diameter at the first compression rib that is less than the first diameter, constitutes new matter not supported by the original disclosure.
Claim 35 depends from claim 14, which is clearly drawn to the embodiment depicted in Figs. 20-23, of which the limitation “the throughway …has a constant first diameter over at least 40% of a length of the throughway extending between the first end and the second end of the tubular body” is not shown or described.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32, it is unclear how the end face can be characterized as circular.  Refer to Figure 18.
Claim 34, it unclear as to how the collar can be characterized as actively rebounding; rebounds?
Claim 36, it unclear as to how the collar can be characterized as actively rebounding; rebounds?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 16, 18, 19-23 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zimmerman (US 4,278,279).
As to claim 14, Zimmerman discloses a tubular compression collar (12) used for coupling a tube (20) to a tube fitting (10), the tubular compression collar comprising: a tubular body comprised of a resiliently flexible polymeric material (col. 2, ll. 18-22; col. 4, ll. 1-4) and having an interior surface and an opposing exterior surface that extend between a first end and an opposing second end (Figs. 1 and 2), the interior surface bounding a throughway extending through the tubular body (Figs. 1-4); and a first compression rib (defined by grooves 28) radially inwardly projecting from the interior surface of the tubular body so as to project into the throughway, the first compression rib being annular and encircling the throughway (Figs. 1 and 3).
In re Leshin, 125 USPQ 416.

As to claim 16, Zimmerman discloses the tubular compression collar as recited in claim 14, further comprising a second compression rib (defined by grooves 28) radially inwardly projecting from the interior surface of the tubular body, the second compression rib being spaced apart from the first compression rib (Figs. 1 and 3).

As to claim 18, Zimmerman discloses the tubular compression collar as recited in claim 16, wherein the second compression rib is spaced apart from the first compression rib along the length of the tubular body (Figs. 1 and 3).
19, Zimmerman discloses a coupling assembly comprising: the tubular compression collar as recited in claim 14; an end of a tube (20) disposed within the throughway of the compression collar (Fig. 4), the tube bounding a passageway (Figs. 3 and 4); a tube fitting disposed within the passageway of the tube (Fig. 4), the compression collar radially inwardly compressing the tube against the tube fitting so that a liquid tight seal is formed between the tube and the tube fitting, the first compression rib pressing against the tube (Fig. 4).

As to claim 20, Zimmerman discloses a tubular compression collar (12) used for coupling a tube (20) to a tube fitting (10), the tubular compression collar comprising: a tubular body comprised of a resiliently flexible polymeric material (col. 2, ll. 18-22; col. 4, ll. 1-4) and having an interior surface and an opposing exterior surface that extend between a first end and an opposing second end (Figs. 1 and 2), the first end of the tubular body terminating at a terminal end face (beginning of helical ramp 46/50), the interior surface bounding a throughway extending through the tubular body (Figs. 1-4); a first spacer tab (44) outwardly projecting from the terminal end face of the first end of the tubular body; and a second spacer tab (48) outwardly projecting from the terminal end face of the first end of the tubular body and being spaced apart from the first spacer tab (Figs. 1 and 2), the first spacer tab and the second spacer tab being integrally 

As to claim 21, Zimmerman discloses the tubular compression collar as recited in claim 20, wherein the first spacer tab and the second spacer tab projects longitudinally away from the tubular body (Figs. 1 and 2).

As to claim 22, Zimmerman discloses the tubular compression collar as recited in claim 20, wherein the first spacer tab and the second spacer tab outwardly projects from the terminal end face so as to extend parallel to a longitudinal axis of the tubular body (Figs. 1 and 2).

As to claim 23, Zimmerman discloses a coupling assembly comprising: the tubular compression collar as recited in claim 20; an end of a tube (20) disposed within the throughway of the compression collar (Fig. 4), the tube bounding a passageway; a tube fitting (10) having an outwardly projecting flange (22, 24) and an end disposed within the passageway of the tube (Fig. 4), the compression collar radially inwardly compressing the tube against the tube fitting so that a liquid tight seal is formed between the tube and the tube fitting (Fig. 4).

35, Zimmerman discloses the tubular compression collar as recited in claim 14, wherein the throughway bounded by the interior surface of the body has a constant first diameter over at least 40% of a length of the throughway extending between the first end and the second end of the tubular body (Figs. 1-4), the throughway having a second diameter at the first compression rib that is less than the first diameter (the ribs extend radially inward from the throughway and therefore have a smaller diameter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 13, 24-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oetiker et al (US 5,284,368).
9, Oetiker et al discloses a coupling assembly comprising: a tubular compression collar (50) comprising: a tubular body comprised of a polymeric material (PVC, col. 9, ll. 36-41) and having an interior surface and an opposing exterior surface that extend between a terminal first end face and an opposing terminal second end face (Figs. 1 and 3A), the interior surface encircling a throughway extending through the tubular body (Fig. 3A), the interior surface being smooth, annular and free of any projections inwardly projecting into the throughway (Fig. 3A); and a first window (57) extending laterally through the tubular body between the interior surface and the exterior surface; an end of a tube (70) disposed within the throughway of the compression collar so that at least a portion of the end of the tube is completely encircled by the interior surface of the tubular body (Fig. 3A), the tube bounding a passageway (as at 71, Fig. 3A); and a tube fitting (30) disposed within the passageway of the tube (Fig. 3A), the compression collar radially inwardly compressing the tube against the tube fitting so that a liquid tight seal is formed between the tube and the tube fitting (Fig. 3A).
Oetiker et al is not explicit as to whether the PVC is a resiliently flexible, though flexible PVC is well-known.
Nevertheless, it would have been it would have been to one having ordinary skill in the art at the time the invention was made to make Oetiker et al’s plastic collar resiliently flexible (in order to increase contact and In re Leshin, 125 USPQ 416.

As to claim 13, Oetiker et al discloses the coupling assembly as recited in claim 9, wherein the tube is visible through the first window (Figs. 1 and 3A).

As to claim 24, Oetiker et al discloses a coupling assembly comprising: a tubular compression collar (50) comprising: a tubular body comprised of a polymeric material (PVC, col. 9, ll. 36-41), and having an interior surface and an opposing exterior surface that extend between a first end and an opposing second end (Figs. 1 and 3A), the interior surface bounding a throughway extending through the tubular body (Fig. 3A); and a first spacer tab (defined by a first recess 57) outwardly projecting from the first end of the tubular body (Fig. 1); an end of a tube (70) disposed within the throughway of the compression collar so that at least a portion of the end of the tube is completely encircled by the interior surface of the tubular body (Fig. 3A), the tube bounding a passage (as at 71); a tube fitting (12) having an outwardly projecting flange (12) and an end (30) disposed within the passage of the tube, the compression collar radially inwardly compressing 
Oetiker et al is not explicit as to whether the PVC is a resiliently flexible, though flexible PVC is well-known.
Nevertheless, it would have been it would have been to one having ordinary skill in the art at the time the invention was made to make Oetiker et al’s plastic collar resiliently flexible (in order to increase contact and holding pressure about the hose (70) in order to better retain the hose), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 25, Oetiker et al discloses the coupling assembly as recited in claim 24, except for explicitly teaching that the first spacer tab has a height extending from a terminal end face of the tubular body to the terminal end face of the first spacer tab that is at least 4 mm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oetiker et al such that the first spacer tab has a height extending from a terminal end face of 

As to claim 26, Oetiker et al discloses the coupling assembly as recited in claim 24, further comprising a second spacer tab (defined by a second recess 57) outwardly projecting from the first end of the tubular body and having a terminal end butting against the flange of the tube fitting (Fig. 3A).

As to claim 27, Oetiker et al discloses the coupling assembly as recited in claim 24, wherein the first spacer tab has an interior surface that extends flush with and continuously with the interior surface of the tubular body (see annotated figure below).

    PNG
    media_image1.png
    282
    468
    media_image1.png
    Greyscale

28, Oetiker et al discloses the coupling assembly as recited in claim 24, wherein the tube fitting comprises an annular barb (32/33) received within the passage of the tube, the annular barb being centrally disposed within the throughway of the tubular body (Fig. 3A).

As to claim 29, Oetiker et al discloses the coupling assembly as recited in claim 24, wherein the first spacer tab outwardly projects from the first end of the tubular body so as to extend parallel to a central longitudinal axis of the tubular body (Fig. 1).

As to claim 31, Oetiker et al discloses the coupling assembly as recited in claim 9, wherein the interior surface of the tubular body extending between the first end and the opposing second end has a cylindrical configuration (as at 54).

As to claim 32, Oetiker et al discloses the tubular compression collar as recited in claim 20, wherein the tubular end face is circular (Figs. 1 and 3A).

As to claim 33, Oetiker et al discloses the coupling assembly as recited in claim 9, except that the resiliently flexible polymeric material comprises high-density polyethylene (HDPE).
In re Leshin, 125 USPQ 416.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oetiker et al (US 5,284,368) in view of Zimmerman (US 4,278,279). 
As to claim 30, Oetiker et al discloses the coupling assembly as recited in claim 24, except for one or more compression ribs radially inwardly projecting from the interior surface of the tubular body.
However, Zimmerman teaches using compression ribs (defined by grooves 28) to enhance grip strength of the collar to the hose (see col. 2, ll. 54-57).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oetiker et al so as to include one or more compression ribs radially inwardly projecting from the interior surface of the tubular body, as taught by Zimmerman, in order to enhance grip strength of the collar to the hose.

Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oetiker et al (US 5,284,368) in view of Runyan (US 2018/0065282).
As to claim 34, Oetiker et al discloses the coupling assembly as recited in claim 9, except that the compression collar is resiliently rebounding from an expanded state so as to radially inwardly compress the tube against the tube fitting; and
As to claim 36, Oetiker et al discloses a coupling assembly as recited in claim 24, except that the compression collar is resiliently rebounding from an expanded state so as to radially inwardly compress the tube against the tube fitting.
However, Runyan teaches an injection molded cold-expansion compression collar that has memory properties that creates for a better seal for the nipple/hose connection shown in Fig. 3D and reinforces the interference fit between the nipple and hose (see [0005]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oetiker et al such that the compression collar is resiliently rebounding from an expanded state so as to radially inwardly compress the tube against the tube fitting, as taught by Runyan, in order to create a better seal for the hose/fitting connection.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679